Order, entered on or about December 20, 1963, denying the motions of defendants to dismiss the complaint for failure to prosecute pursuant to 3216 of the Civil Practice Law and Rules, unanimously reversed, on law and on the facts, and in the exercise of discretion, with $20 costs and disbursements to appellants, and the motions to dismiss the complaint granted, with $10 costs. In this 1959 action for conspiracy, unlawful competition, and patent infringement, relating to events between 1934 and 1956, plaintiff fails to justify sufficiently the inordinate delay or to establish, except by way of bald conclusions, that his cause of action has adequate merit (see Sortino v. Fisher, 20 A D 2d 25). Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.